Appellant was convicted in the Criminal District Court of Travis County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The only question is the sufficiency of the evidence. Prosecuting witness and a friend went to appellant on the night in question and wanted to get some whisky. Appellant told them to come back in about fifteen minutes. They did so and found appellant standing on a street corner with a little boy. The boy handed the whisky to prosecutor and his friend and they handed appellant six dollars in money. As prosecutor and his friend were leaving the spot they observed officers following them in a car. Fearful of being charged with transporting liquor they threw the whisky out and broke the bottles. The officers went to the spot and examined the liquid and smelled of it and testified that it was whisky. Appellant was asked for whisky. There seems no question as to the fact that the article asked for and delivered was whisky.
The judgment will be affirmed.
Affirmed.
[Rehearing denied May 28, 1924. Reporter.]